department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number --------------------------------- ------------------------------------ -------------------------------------- ------------------------------------------- ------------------------------------------- employer_identification_number number release date se t eo ra t date date uil legend e c x y z dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated as a non-profit organization in ------- to coordinate-the delivery of home health services you conduct three major activities home health management hospital liaison and physical home call you currently provide your services to two for-profit home health agencies two not for profit home health agencies and a tax-exempt hospital your management services involve providing traditional management and consulting services to structurally and financially unrelated home health organizations to help them achieve efficiencies and effective operations your staff provides these services the recital portion of the consulting services agreement agreement effective as of x between you and e a for-profit corporation states you provide to e management consulting services in management liaison such areas as operations medicare and medicaid regulatory jcaho compliance quality improvement staff development and strategic planning and development section iia of the agreement states you shall furnish qualified personnel to act as the president general manager of e and you shall assist in the day-to-day operations of e financial information submitted with your application_for exemption states the majority of your income is from the provision of management services the hospital liaison services involve a program you have at c and other local sec_501 hospitals liaison services involve you finding home health agencies or home health providers to care for patients after discharge from c you find appropriate providers to deliver follow-up home health care to patients of c sec_1a the home care liaison professional services agreement contract dated y between you and c states that you will not be a provider of health care services nor shall you be responsible for the actions of the home health care agencies providing the services sec_1d of the contract provides you employ the liaison and are solely responsible for the proper payment of the liaison’s wages and benefits sec_2 of the contract states hospital and the liaison will communicate involving the follow-up care in order to provide liaison services you created a network agreement which creates a network of members who provide the home health care services in section a of the recitals of the network agreement dated z between you and e it states you were formed to share expenses related to the provision of home health care liaison services when requested to do so by a limited number of local hospitals you state you and your members seek to obtain economic efficiencies through the pooling of resources and to provide services to c sec_3 of the network agreement states the provider will pay you its pro_rata share of expenses for hospital liaison services provided sec_4 of the network agreement states you will bill the provider for its pro_rata share of expenses for hospital liaison services provided under the network agreement sec_4 of the network agreement states you shall have management responsibility of the liaison program including but not limited to the daily operations of the liaison program financial information submitted with your application_for exemption states your second largest source_of_income is from the provision of liaison services you will provide physician house call services to patients who cannot leave their home or may not be able to afford transportation to the hospital you state you hired a part time physician to coordinate care the information submitted states presently the home call activity is an insubstantial part of your total activities law sec_501 of the code provides for the exemption from federal_income_tax of home call organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for one or more exempt purposes under sec_1_501_c_3_-1 of the regulations an exempt_purpose includes a charitable purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed revrul_69_545 1969_2_cb_117 sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of the code in 326_us_279 the court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes revrul_72_209 1972_1_cb_148 held that a nonprofit organization formed to provide low-cost home health care in a charitable manner qualifies for exemption because it is an actual provider of health care services under the direction and supervision of a physician revrul_77_68 1977_1_cb_142 held that a nonprofit organization formed to provide individual psychological and educational evaluations as well as tutoring and therapy for children and adolescents with learning disabilities qualified for exemption under sec_501 of the code because it both promoted health and advanced education because it is an actual provider of medical services designed to relieve psychological tensions and thereby improve the mental health of the children and adolescents it promotes health 950_f2d_365 7th cir involved an organization that operated restaurants and health food stores with the intention of furthering the religious work of the seventh-day adventist church as a health ministry however the seventh circuit held that these activities were primarily carried on for the purpose of conducting a commercial business_enterprise therefore the organization did not qualify for recognition of exemption under sec_501 of the code 72_tc_687 aff'd 625_f2d_804 8th cir held that while selling prescription pharmaceuticals promotes health pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone revrul_54_305 1954_2_cb_127 involved an organization whose primary purpose was the operation and maintenance of a purchasing agency for the benefit of its otherwise unrelated members who are exempt as charitable organizations this revenue_ruling held that the organization did not qualify under sec_101 of the code the predecessor to sec_501 because its activities consisted primarily of the purchase of supplies and the performance of other related_services the revenue_ruling stated that such activities in themselves cannot be termed charitable but are ordinary business activities revrul_69_528 1969_2_cb_127 describes an organization formed to provide investment services on a fee basis only to organizations exempt under sec_501 of the code the organization invested funds received from participating tax-exempt organizations the organization was not controlled by the participating organizations and had absolute and uncontrolled discretion over investment policies the ruling held the organization did not qualify under sec_501 of the code and stated that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit revrul_72_369 1972_3_cb_245 deals with an organization formed to provide management and consulting services at cost to unrelated exempt_organizations this revenue_ruling held that providing managerial and consulting services on a regular basis for a fee is a trade_or_business that is ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code in 70_tc_352 the organization entered into consultant-retainer relationships with five or six limited resource groups involved in the fields of health housing vocational skills and cooperative management the organization's financing did not resemble that of the typical sec_501 organization it had neither solicited nor received any voluntary contributions from the public the court concluded that because its sole activity consisted of offering consulting services for a fee set at or close to cost to nonprofit limited resource organizations it did not qualify for exemption under sec_501 of the code in 70_tc_1037 a nonprofit corporation that assisted charitable organizations in their fund raising activities by providing financial planning advice on charitable giving and tax planning to wealthy individuals was held not to qualify for exemption under sec_501 of the code because its tax planning services were a substantial nonexempt activity enabling the corporation to provide commercially available services to wealthy individuals free of charge in easter house v u s cl_ct aff’d in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization’s sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff’s competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special event held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff’s organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business see f_supp 2d pincite rationale your primary activities consists of providing traditional management services to home health care agencies and home health care providers as well as managing and facilitating home health care services for your members all of your services are provided to entities not structurally or financially related to you your agreement with e provides information about your services the recital portion of the agreement states that you provide to e management consulting services section iia of the agreement states you provide the personnel to act as the president general manager of e and assist in the day-to-day operations of e your second primary activity consists of providing liaison services to home health care agencies home health care providers and c all of your services are provided to entities not structurally or financially related to you the contract with c and the network agreement with e provide information about these services sec_1a of a contract states you will not be a provider of health care services sec_1d of the contract provides you employ the liaison and are solely responsible for the proper payment of the liaison’s wages and benefits in section a of the recitals of the network agreement it states you were formed to share expenses related to the provision of home health care liaison services sec_3 of the network agreement states the provider will pay you its pro_rata share of expenses for hospital liaison services sec_4 of the network agreement states you will bill the provider for its pro_rata share of expenses for hospital liaison services provided sec_4 of the network agreement states you have management responsibility of the liaison program including but not limited to the daily operations of the liaison program by operating as a manager or facilitator for the provision of home health services in return for a fee you operate in a commercial manner similar to the organizations in revrul_69_528 supra revrul_72_369 supra and in b s w group inc v commissioner supra christian stewardship assistance inc v commissioner supra easter house v u s supra and airlie foundation v i r s supra thus your activities are not charitable in particular you are similar to the organization in revrul_72_369 supra that was formed to provide management and consulting services to unrelated exempt_organizations this revenue_ruling held providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit unlike you the organization in revrul_72_369 provided its services at cost and solely to exempt_organizations which was still not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code activities promoting health without more do not further a charitable purpose your activities are unlike those in revrul_72_209 supra and revrul_77_68 supra where the internal_revenue_service concluded these organization’s activities promoted health in a charitable manner rather you operate more like the commercial organization federation pharmacy services inc v commissioner supra where the courts concluded that although the organization’s activities promoted health their activities were primarily commercial in nature therefore you are not operated exclusively for charitable purposes under sec_1 c - a of the regulations conclusion based on all the facts and circumstances we conclude your activities do not further an exempt_purpose under sec_1_501_c_3_-1 of the regulations therefore you do not operate exclusively for an exempt_purpose as required under sec_1_501_c_3_-1 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t ----------------------------------- constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
